TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 31, 2013



                                      NO. 03-11-00478-CV


Texas Department of Public Safety; Steve McGraw, in his Official Capacity as Director of
 the Texas Department of Public Safety; the Public Safety Commission; Cynthia Leon, in
her Official Capacity as Chair of the Public Safety Commission; and Carin Marcy Barth,
    Ada Brown, Allan B. Polunsky, and Randy Watson, in their Official Capacities as
                 Members of the Public Safety Commission, Appellants

                                                   v.

 Miguel Salazar; Edgar Soria; Francisco Avila Trejo; Green Meadows Landscaping, Inc.;
  Merida Flores; Nader Dalo; Godofredo A. Orellana; and Ruwaidha Liwaza, Appellees




           APPEAL FROM 345TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, HENSON AND GOODWIN
                   JUSTICE HENSON, NOT PARTICIPATING
           VACATED AND RENDERED -- OPINION BY JUSTICE PURYEAR




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was error in the trial court’s

judgment: IT IS THEREFORE considered, adjudged and ordered that the judgment of the trial

court is vacated, and judgment is rendered dismissing the cause. It is FURTHER ordered that

the appellees pay all costs relating to this appeal, both in this Court and the court below; and that

this decision be certified below for observance.